                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

THE CINCINNATI INSURANCE                         §
COMPANY,                                         §
                                                 §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                 §
ONE STOP SERVICES, INC. AND ARRIS                §      CIVIL ACTION NO. 5: 20-cv-471
RESERVE SAN ANTONIO, LLC.                        §
                                                 §
         Defendants.                             §


                PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF


TO THE HONORABLE UNITED STATES DISTRICT COURT:

         NOW COMES THE CINCINNATI INSURANCE COMPANY, Plaintiff in the above-

entitled and numbered cause, and petitions this Court pursuant to the FEDERAL DECLARATORY

JUDGMENT ACT, 28 U.S.C. §§2201 et seq. and Rule 57 of the FEDERAL RULES              OF   CIVIL

PROCEDURE for consideration and a declaration of the parties’ respective rights and/or

obligations under a commercial general liability insurance policy for which Defendant One Stop

Services, Inc. is presently seeking a defense and indemnity. Specifically, Plaintiff seeks a

declaratory judgment with respect to a pending state court action: a civil suit brought by

Defendant Arris Reserve San Antonio LLC alleging construction defects against Spartan

Contracting Corporation, after which Spartan Contracting Corporation commenced a third party

action against Defendant One Stop Services, Inc. In support of its Complaint for Declaratory

Relief, Cincinnati would respectfully show the Court as follows:




PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                              PAGE 1
29169/657258
                                               I.
                                            PARTIES

         1.    Plaintiff, The Cincinnati Insurance Company, (hereinafter “Cincinnati”) is a

commercial liability insurance carrier incorporated in Delaware with its headquarters and

principal place of business in Cincinnati, Ohio. It is citizen of the states of Ohio and Delaware.

         2.    Defendant One Stop Services, Inc. (“One Stop”) is a domestic corporation, a

citizen of the state of Texas, incorporated in the state of Texas, and duly organized and existing

under the laws of the State of Texas. It is not a citizen of the States of Ohio or Delaware. One

Stop’s principal place of business is located at 5401 Bandera Rd San Antonio, TX 78238.

Service may be made upon One Stop by serving its Registered Agent, Jim Flores, at One Stop’s

registered office located at 5401 Bandera Rd San Antonio, TX 78238.

         3.    Arris Reserve San Antonio, LLC (“Arris Reserve”) is a citizen of the State of

Texas and a limited liability company registered in Texas, with its principle office in San

Antonio, Texas. It is not a citizen of the States of Delaware or Ohio. Arris may be served with

process through its registered agent, Richard Owen at 3824 Villanova St., Houston Texas 77005.

                                                II.

                                   JURISDICTION AND VENUE

         4.    This declaratory judgment action is brought under 28 U.S.C., §§ 2201 et seq. and

Rule 57 of the FEDERAL RULES OF CIVIL PROCEDURE, for the purpose of determining a question

of actual controversy between the parties, as hereinafter more fully set forth. The jurisdiction of

this Court is proper under 28 U.S.C. § 1332, based upon the diversity of citizenship between the

Plaintiff and Defendants, and the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs.

         5.    Venue is properly maintained in this Court pursuant to 28 U.S.C. § 1391 as the


PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                 PAGE 2
29169/657258
judicial district in which some of the defendants reside, where a substantial part of the events

giving rise to this action for declaratory relief occurred, and it is the judicial district overseeing

the Underlying Lawsuit at issue in the present Declaratory Judgment Action.

                                                  III.

               INSURING AGREEMENT MADE THE BASIS OF THIS ACTION

         6.     Cincinnati issued a Commercial General Liability Policy and Umbrella Liability

Policy to One Stop, the Named Insured, policy number EPP 007 75 72, for the period May 16,

2017 to May 16, 2018 (hereinafter collectively referred to as the “Policy”).

         7.     The terms and conditions of the Policy having relevance here are as follows:

                                              **********

                     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

         ...

         SECTION I – COVERAGES

         COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1.      Insuring Agreement

                a.      We will pay those sums that the insured becomes legally obligated to pay
                        as damages because of “bodily injury” or property damage” to which this
                        insurance applies. We will have the right and duty to defend the insured
                        against any “suit” seeking those damages. However, we will have no
                        duty to defend the insured against any “suit” seeking damages for
                        “bodily injury” or “property damage” to which this insurance does not
                        apply. We may, at our discretion, investigate any “occurrence” and settle
                        any claim or “suit” that may result. . . .

                        ...

                b.      This insurance applies to “bodily injury” and “property damage” only if:

                        (1)     The “bodily injury” or “property damage” is caused by
                                an “occurrence” that takes place in the “coverage
                                territory”;

                        (2)     The “bodily injury” or “property damage” occurs during
                                the policy period; and


PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                        PAGE 3
29169/657258
                      ...

         2.    Exclusions

               This insurance does not apply to:

               ...

               l.      Damage to Your Work

                       “Property damage” to “your work” arising out of it or any part of it and
                       included in the “products-completed operations hazard.”

                       This exclusion does not apply if the damaged work or the work out of
                       which the damage arises was performed on your behalf by a
                       subcontractor.
         ...

         SECTION V- DEFINTIONS
         ...

          6.   “Coverage Territory” means:

               a.      The United States        of   America    (including its    territories   and
                       possessions)…
         ...

         16.   “Occurrence” means an accident, including continuous or repeated exposure to
               substantially the same general harmful conditions.

         17.   “Property damage” means:

               a.      Physical injury to tangible property, including all resulting loss of use of
                       that property. All such loss of use shall be deemed to occur at the time
                       of the physical injury that caused it; or
               b.      Loss of use of tangible property that is not physically injured. All such
                       loss of use shall be deemed to occur at the time of the “occurrence” that
                       caused it.

         ...

         19.   “Products-completed operations hazard”:

               a.      Includes all “bodily injury” and “property damage” occurring away from
                       premises you own or rent and arising out of “your product” or “your
                       work” except:

                       (1)     Products that are still in your physical possession; or
                       (2)     Work that has not yet been completed or abandoned. . .
         ...

PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                          PAGE 4
29169/657258
         21.   “Suit” means a civil proceeding in which money damages because of “bodily
               injury”, “property damage” or “personal and advertising injury” to which this
               insurance applies are alleged. “Suit” includes

               a.     An arbitration proceeding in which such damages are claimed and to
                      which the insured must submit or does submit with our consent;
               b.     Any other alternative dispute resolution proceeding in which such
                      damages are claimed and to which the insured submits with our consent;
                      or
               c.     An appeal of a civil proceeding.

         ...

         22.   “Your work”

               a.     Means:

                      (1)      Work or operations performed by you or on your behalf; and
                      (2)      Materials, parts or equipment furnished in connection with such
                               work or operations.

               b.     Includes:

                      (1)      Warranties or representations made at any time with respect to
                               fitness, quality, durability, performance or use of “your work”;
                               and
                      (2)      The providing of or failure to provide warnings or instructions.

         ...

                    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

         ...

         SECTION I - COVERAGE

         A.    Insuring Agreement

               1.     We will pay on behalf of the insured the “ultimate net loss” which the
                      insured is legally obligated to pay as damages for “bodily injury”,
                      “personal and advertising injury” or “property damage” to which this
                      insurance applies:

                      a.       Which is in excess of the “underlying insurance”; or

                      b.       Which is either excluded or not insured by “underlying
                               insurance”.

               2.     This insurance applies to “bodily injury”, “personal and advertising
                      injury” or “property damage” only if:

PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                      PAGE 5
29169/657258
                          a.       The “bodily injury”, “personal and advertising injury” or
                                   “property damage” is caused by an “occurrence” that takes place
                                   in the “coverage territory”; and

                          b.       The “bodily injury” or “property damage” occurs during the
                                   policy period shown in the Declarations; or
          ...

          B.      Exclusions

                  This insurance does not apply to:
                  ...

                  7.      Damage to Your Work1

                          “Property damage” to “your work” arising out of it or any part of it and
                          included in the “products-completed operations hazard.”

                          This exclusion does not apply if the damaged work or the work out of
                          which the damage arises was performed on your behalf by a
                          subcontractor, provided such liability is insured by valid and collectible
                          “underlying insurance”, as listed and described in the Schedule of
                          Underlying Insurance, and then only for such hazards for which coverage
                          is afforded by such “underlying insurance.”

          ...

          SECTION V- DEFINITIONS

          ...

          6.      “Coverage Territory” means anywhere.

          ...

          16.     “Occurrence” means:

                  a.      an accident, including continuous or repeated exposure to substantially
                          the same general harmful conditions that results in “bodily injury” or
                          “property damage”; or …

          ...

          19.     “Products-completed operations hazard”:

                  a.      Includes all “bodily injury” and “property damage” occurring away from
                          premises you own or rent and arising out of “your product” or “your
                          work” except:

1
    As modified by Form US 3010 12 04.

PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                           PAGE 6
29169/657258
                       (1)        Products that are still in your physical possession; or

                       (2)        Work that has not yet been completed or abandoned. …

         20.   “Property damage” means:

               a.      Physical injury to or destruction of tangible property including all
                       resulting loss of use. All such loss of use shall be deemed to occur at the
                       time of the physical injury or destruction that caused it; or

               b.      Loss of use of tangible property that is not physically injured. All such
                       loss of use shall be deemed to occur at the time of the “occurrence” that
                       caused it.
         ...

         22.   “Suit” means a civil proceeding in which money damages because of “bodily
               injury”, “personal and advertising injury” or “property damage” to which this
               insurance applies are alleged. “Suit” includes:

               a.      An arbitration proceeding in which such money damages because of
                       “bodily injury”, “personal and advertising injury” or “property
                       damage” to which this insurance applies are alleged.      “Suit”
                       includes:

                                  a. Any other alternative dispute resolution proceeding in which
                                     such money damages are claimed and to which the insured
                                     submits with our consent; or

                             b.       An appeal of a civil proceeding.

         ...

         24.   “Ultimate net loss” means the sum actually paid or payable in the settlement or
               satisfaction of the insured’s legal obligation for damages, covered by this
               insurance, either by adjudication or compromise. “Ultimate net loss” does not
               include Defense and Supplementary Payments as described in SECTION I –
               COVERAGE, C. Defense and Supplementary Payments of this Coverage Part.

         25.   “Underlying insurance” means the insurance listed in the Schedule of
               Underlying Insurance and the insurance available to the insured under all other
               insurance policies applicable to the “occurrence”. “Underlying insurance” also
               includes any type of self-insurance or alternative method by which the insured
               arranges for funding of legal liabilities that affords coverage that this Coverage
               Part covers.
         ...

                                                **********




PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                         PAGE 7
29169/657258
                                                   IV.

                                   UNDERLYING LITIGATION

         8.     On August 21, 2019, Spartan Contracting Corporation (“Spartan”) was sued in the

following state court action by plaintiff Arris Reserve, which is currently pending in District

Court in Bexar County, Texas:

          Arris Reserve San Antonio, LLC v. Spartan Contracting Corporation, Cause No.
         2019CI17064, in the 37th Judicial District Court in Bexar County, Texas (the
         “Underlying Lawsuit”).

         9.     On October 3, 2019, Spartan filed “Defendant, Spartan Contracting Corporation’s

Original Third-Party Petition and Request for Disclosure” (“Third-Party Petition”) against One

Stop in the Underlying Lawsuit. A copy of the Third-Party Petition is attached hereto as

“Exhibit A.”

         10.    As alleged in the Third Party Petition, the Underlying Lawsuit is for damages for

the defects stemming from an interior renovation project at The Reserve at UTSA/San Antonio

Unit Upgrades, located in San Antonio, Texas 78249 (“Project”). Arris Reserve alleges that the

defects were caused by the acts and omission of Spartan and its subcontractors. Relevant to the

claims against One Stop, the Third Amended Petition alleges, in part, the following:

                                              **********

                                                   IV.

                                                 FACTS

         4.      This lawsuit arises out of an interior renovation project at The Reserve at UTSA
         ("Project") in San Antonio, Bexar County, Texas.

         5.     Spartan was the general contractor on the Project.

         6.      Spartan executed a Subcontract with Third-Party Defendant to "furnish all
         supervision, labor, tools, equipment, services, materials and supplies necessary to
         perform the work herein." See Exhibit 1, Subcontract Agreement.



PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                        PAGE 8
29169/657258
         7.      The Subcontract required that Third-Party Defendant warrant and guarantee its
         work, perform its work in a quality manner, and defend and indemnify Spartan for claims
         and losses resulting from Third-Party Defendant's failure to perform its contractual
         obligations or to satisfy statutory or common law duties.

         8.       According to Plaintiff, Plaintiff "has suffered physical injury to tangible
         property" and "economic losses as a result of property damage caused by the actions,
         errors, and omissions of Spartan and its subcontractors." Spartan denies Plaintiff’s
         allegations.

         9.       On August 20, 2019, Plaintiff filed an original petition and commenced this case.
         Plaintiff asserts claims of negligence, purports to assert other unspecified claims against
         Spartan, and seeks damages in excess of $1,000,000. A true and correct copy of Plaintiffs
         original petition, which provides further detail as to the nature of Plaintiffs claims, is
         attached as Exhibit 2.

         ...
                                            **********

         11.     To that end, Spartan brings claims against One Stop for contractual indemnity,

breach of contract, breach of warranty, contribution, and negligence.

                                                     V.

                             ONE STOP’S TENDER TO CINCINNATI

         12.     One Stop has formally tendered the Underlying Lawsuit to Cincinnati for defense

and indemnity. Cincinnati is currently defending One Stop in the Underlying Lawsuit, under

reservation of rights.

                                                    VI.

                              BASIS FOR DECLARATORY RELIEF

         13.     Cincinnati seeks a declaration from the Court that (1) it owes no duty to defend or

indemnify One Stop in the Underlying Lawsuit for the damages being sought against One Stop

by Spartan in the Third Party Petition as the legally undisputable evidence will establish that the

Damage to Your Work exclusion in the Policy applies to preclude any duty to defend, and,

alternatively, (2) that it owes no duty to indemnify One Stop for the damages being sought

against One Stop by Spartan in the Underlying Lawsuit because the undisputable evidence will

PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                           PAGE 9
29169/657258
clearly establish that the Damage to Your Work exclusion in the Policy applies to preclude said

duty.

          14.   Upon information and belief, the undisputable evidence will show that the

damages sought against One Stop in the Underlying Lawsuit constitute property damage that was

caused by One’s Stop’s work on the Project inasmuch as the alleged construction defects were

caused by work or operations performed by One Stop, and/or material, parts, or equipment

furnished in connection with One Stop’s work or operations as One Stop installed flooring and

the property damage resulted from defective installation of flooring on the Project. Because the

undisputed evidence will show that the underlying loss, claims, and property damage which are

the subject of the Underlying Lawsuit arise out of One Stop’s flooring work on the Project, the

Damage to Your Work exclusion in the Policy applies to preclude Cincinnati’s duties under the

Policy.

                                              VII.

                                     ATTORNEY’S FEES

          15.   Cincinnati has been required to retain legal counsel to represent it and to

prosecute this Complaint for Declaratory Judgment. Plaintiff is entitled to its reasonable and

necessary attorneys’ fees, pursuant to 28 U.S.C. § 2202.

                                              VIII.

                                        CONCLUSION

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Cincinnati Insurance Company

prays for judgment as follows:

                (1)   a judgment declaring that the Cincinnati Policy provides no
                      coverage for the damages being sought against One Stop in the
                      Underlying Lawsuit, including no duty to defend One Stop in the
                      Underlying Lawsuit and no duty to indemnify One Stop if there is


PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                             PAGE 10
29169/657258
                     ultimately a judgment entered against One Stop in the Underlying
                     Lawsuit;

               (2)   a judgment declaring Cincinnati has no contractual or extra-
                     contractual obligations to One Stop with regard to the Underlying
                     Lawsuit;

               (3)   a judgment against One Stop for Cincinnati’s costs of court and all
                     necessary and reasonable attorneys’ fees; and

               (4)   a judgment for such other and further relief, general or specific,
                     legal or equitable, to which Cincinnati may show itself to be justly
                     entitled.


                                           Respectfully submitted,

                                           FANNING HARPER MARTINSON
                                           BRANDT & KUTCHIN, P.C.

                                           /s/ George L. Lankford
                                           GEORGE L. LANKFORD
                                           Attorney of Record
                                           State Bar No. 11934800
                                           glankford@fhmbk.com
                                           MARIAM SHAKIR
                                           State Bar No. 24108826
                                           mshakir@fhmbk.com
                                           Two Energy Square
                                           4849 Greenville Ave., Suite 1300
                                           Dallas, Texas 75206
                                           (214) 369-1300
                                           (214) 987-9649 fax

                                           ATTORNEYS FOR PLAINTIFF
                                           THE CINCINNATI INSURANCE
                                           COMPANY




PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF                                                PAGE 11
29169/657258
